DETAILED ACTION

This office action is responsive to communication(s) filed on 3/1/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 3/1/2021 has been considered. 


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor storage device, comprising: a plurality of memory strings, each including first and second memory transistors adjacent to each other; a plurality of bit lines connected to the memory strings, respectively; a plurality of sense transistors having gates connected to the bit lines, respectively; a plurality of first transistors connected between the bit lines and the gates of the sense transistors, respectively; and a control circuit configured to perform, during a first write sequence, a read operation with respect to the second memory transistors of the memory strings, a program operation with respect to the first memory transistors of the memory strings, and a verify operation with respect to the first memory transistors of the memory strings, in this order, wherein during the read operation, the control circuit determines a first part of the second memory transistors having a threshold voltage higher than a predetermined value and a second part of the second memory transistors not having a threshold voltage higher than the predetermined value, and during the verify operation, the control circuit turns on the first transistors during a first sense period while one or more of the bit lines connected to the first part are at a first voltage and one or more of the bit lines connected to the second part are at a second voltage lower than the first voltage, and then turns on the first transistors during a second sense period longer than the first sense period while the one or more of the bit lines connected to the first part are at the second voltage and the one or more of the bit lines connected to the second part are at the first voltage.
Regarding claims 2-11, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Shimura et al. (US 20200273530) discloses similar teachings but fails to disclose the limitations recited above. Shimura thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 12, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor storage device, comprising: a memory string including first and second memory transistors adjacent to each other; a first wiring connected to a gate of the first memory transistor; a second wiring connected to a gate of the second memory transistor; and a control circuit configured to perform, during a first write sequence, a read operation with respect to the second memory transistor, a program operation with respect to the first memory transistor, and a verify operation with respect to the first memory transistor, in this order, wherein during the read operation, the control circuit controls the first wiring to be at a read pass voltage and the second wiring to be at a read voltage less than the read pass voltage, during the program operation, the control circuit controls the first wiring to be at a program voltage greater than the read pass voltage and the second wiring to be at a write pass voltage less than the program voltage and greater than the read voltage, and during the verify operation, the control circuit controls the first wiring to be at a verify voltage less than the read pass voltage and the second wiring to be at the read pass voltage.
Regarding claims 13-20, they are allowable at least because they are dependent on independent claim 12.
The closest prior art, Shimura et al. (US 20200273530) discloses similar teachings but fails to disclose the limitations recited above. Shimura thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Kondo (US 9,761,318) discloses a similar device and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827